DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on September 13, 2021. Claims 1, 3, 5-6, 8, 10, 13-14 and 17-18 have been amended. Claims 1-20 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-3, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biondo et al., (US 2010/0213847 A1), hereinafter refer to as Biondo in view of Ekkizogloy et al., (US 2018/0339645 A1), hereinafter refer to as Ekkizogloy.
         Regarding claim 1, Biondo discloses a method, comprising: 
determining environmental light intensity around a vehicle (through 162, fig.1, section 0031); and 
selectively adjusting luminance of a plurality of elements of an external light of the vehicle as the environmental light intensity changes so as to reduce power consumption by the external light (system 102 will selectively activates/deactivates 104 or 106, sections 0036-0043, fig.2), wherein a first segment (106, fig.1) of the plurality of 
        But Biondo fails to specifically disclose determining a duty cycle for a controller of the external light by comparing the environmental light intensity with a current output of the external light that is indicative of the luminance of the external light as claimed.      
          However Ekkizogloy teaches of a system wherein the system comprising method of determining a duty cycle for a controller of the external light by comparing the environmental light intensity with a current output of the external light that is indicative of the luminance of the external light (the method modulate the duty cycle based on the information receiving from the sensors which can be intensity of the light itself, section 0028 and/or the surrounding of the vehicle by current or voltage, section 0035).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can comprehensively and effectively address and optimize for various conditions encountered by the vehicles in their surroundings and the lighting system can account for the one or more conditions by dynamically and/or automatically adjusting the total intensity of light output from the lighting system, creating different patterns of intensity of light, emitting different colors of light, or a combination thereof (sections 0013-0014).
         Regarding claim 2, the method according to claim 1, Biondo further discloses wherein the external light comprises a headlight (106, fig.1).  
Regarding claim 3, the method according to claim 1, Ekkizogloy further teach of readjusting the duty cycle of the controller of the external light as the environmental light intensity changes, wherein the duty cycle is a ratio of a pulse duration to a signal period (section 0021). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can comprehensively and effectively address and optimize for various conditions encountered by the vehicles in their surroundings and the lighting system can account for the one or more conditions by dynamically and/or automatically adjusting the total intensity of light output from the lighting system, creating different patterns of intensity of light, emitting different colors of light, or a combination thereof (sections 0013-0014).
         Regarding claim 6, the method according to claim 1, Biondo further discloses the method further comprising determining a geographical location of the vehicle (218, fig.2) and a time of day (220, fig.2), further comprising preventing the selective adjusting of the luminance when the geographical location or the time of day (as shown in fig.2).
         Regarding claim 7, the method according to claim 6, Biondo further discloses wherein the environmental light intensity is further determined using an external vehicle sensor that is configured to measure the environmental light intensity around the vehicle (section 0031).  
         Regarding claim 8, Biondo discloses a system, comprising: 
a headlight of a vehicle (104 and 106, fig.1); and 
a light controller that controls the headlight of the vehicle (as shown in fig.1), wherein the light controller comprises: 

a memory (114, fig.1) for storing instructions (section 0020), the processor executing the instructions to: 
determine environmental light intensity around a vehicle (by 162, section 0031); and  22 
incrementally adjust luminance of a plurality of elements of the headlight as the environmental light intensity changes so as to reduce power consumption of the headlight (system 102 will selectively activates/deactivates 104 or 106, sections 0036-0043, fig.2), wherein a first segment (106, fig.1) of the plurality of elements is dimmed to greater degree than a second segment (104, fig.1) of the plurality of elements (when the ambient light is between the threshold of 104 and 106, 106 is off, 104 remains on, sections 0037, 0043, fig.2).  
         But Biondo fails to specifically disclose determining a duty cycle for a controller of the external light by comparing the environmental light intensity with a current output of the external light that is indicative of the luminance of the external light as claimed.      
          However Ekkizogloy teaches of a system wherein the system comprising method of determining a duty cycle for a controller of the external light by comparing the environmental light intensity with a current output of the external light that is indicative of the luminance of the external light (the method modulate the duty cycle based on the information receiving from the sensors which can be intensity of the light itself, section 0028 and/or the surrounding of the vehicle by current or voltage, section 0035).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can 
          Regarding claim 9, the system according to claim 8, Biondo further discloses the system further comprising an environmental light sensor (162, fig.1) that senses the environmental light intensity of environmental light around the vehicle (section 0031).  
          Regarding claim 10, the system according to claim 8, Ekkizogloy further discloses wherein the processor is configured to: determine when the environmental light intensity exceeds the luminance of the headlight; readjust the duty cycle of the controller of the external light as the environmental light intensity changes, wherein the duty cycle of the controller is a ratio of a pulse duration to a signal period (the duty cycle is modulated, section 0035). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can comprehensively and effectively address and optimize for various conditions encountered by the vehicles in their surroundings and the lighting system can account for the one or more conditions by dynamically and/or automatically adjusting the total intensity of light output from the lighting system, creating different patterns of intensity of light, emitting different colors of light, or a combination thereof (sections 0013-0014).
          Regarding claim 11, the system according to claim 8, Biondo further discloses wherein the processor is configured to turn the headlight completely on or off in addition to incrementally adjusting the luminance (section 0037).  
          Regarding claim 12, the system according to claim 8, Biondo further discloses wherein the processor is further configured to determine a geographical location (218, fig.2) of the vehicle and a time of day (220, fig.2), further comprising preventing the selectively adjustment of the luminance based on the geographical location or the time of day (as shown in fig.2).  
          Regarding claim 14, the system according to claim 8, Ekkizogloy further discloses wherein the processor is configured to: readjust the duty cycle of the controller of the external light as the environmental light intensity changes, wherein the duty cycle of the controller is a ratio of a pulse duration to a signal period (the duty cycle is modulated, section 0035). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can comprehensively and effectively address and optimize for various conditions encountered by the vehicles in their surroundings and the lighting system can account for the one or more conditions by dynamically and/or automatically adjusting the total intensity of light output from the lighting system, creating different patterns of intensity of light, emitting different colors of light, or a combination thereof (sections 0013-0014).

Claims 4-5, 13 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Biondo in view of Ekkizogloy, as applied to claims 1 and 3 above, and further in view of Morici, (US 10,530,352 B1), hereinafter refer to as Morici.
         Regarding claim 4, Biondo in view of Ekkizogloy discloses and teaches of a method selectively adjusting the luminance of the external light as shown above. But Biondo and Ekkizogloy fail to specifically disclose determining a ramp function for dimming the segments of the plurality of elements of the external light; and transitionally dimming the segments of the plurality of elements using the ramp function as claimed. However Morici teaches of a control device for headlight (col.3, line 62-col.4, line 5) wherein the method includes determining a ramp function for dimming the segments of the plurality of elements of the external light; and transitionally dimming the segments of the plurality of elements using the ramp function (col.5 lines 20-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s and Ekkizogloy’s as Morici’s because Morici provides the motivation it can output a gradual power transition and smooth an abrupt power change in the output (col.1, lines 22-36).
         Regarding claim 5, Biondo in view of Ekkizogloy discloses and teaches of the vehicle comprises an autonomous vehicle wherein the AV adjusts the controlling function (Biondo’s section 0017). But Biondo and Ekkizogloy fail to specifically disclose the function including a ramp function as claimed. However Morici teaches of a control device for headlight (col.3, line 62-col.4, line 5) wherein the method includes determining a ramp function for dimming the segments of the plurality of elements of the external light; and transitionally dimming the segments of the plurality of elements using 
         Regarding claim 13, Biondo in view of Ekkizogloy discloses and teaches of the vehicle comprises an autonomous vehicle wherein the AV adjusts the controlling function (section 0017). But Biondo and Ekkizogloy fail to specifically disclose the function including a ramp function or a duty cycle as claimed. However Morici teaches of a control device for headlight (col.3, line 62-col.4, line 5) wherein the method includes determining a ramp function or a duty cycle for dimming the segments of the plurality of elements of the external light; and transitionally dimming the segments of the plurality of elements using the ramp function (col.5 lines 20-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s and Ekkizogloy’s as Morici’s because Morici provides the motivation it can output a gradual power transition and smooth an abrupt power change in the output (col.1, lines 22-36).
         Regarding claim 15, Biondo in view of Huang discloses and teaches of a system for headlight for a vehicle comprising a processor as shown above. But Biondo and Ekkizogloy fail to specifically disclose determining a ramp function for dimming the segments of the plurality of elements of the external light; and transitionally dimming the segments of the plurality of elements using the ramp function as claimed. However Morici teaches of a control device for headlight (col.3, line 62-col.4, line 5) wherein the 
         Regarding claim 16, the system according to claim 15, Biondo further discloses wherein a first portion of the segments is dimmed to a luminance that is a ratio of the luminance of a second portion of the segments (one is off, one is on, the ratio will be 0, sections 0037, 0043).  
6.       Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasundrum, (US 2017/0259729 A1), hereinafter refer to as Balasundrum in view of Ekkizogloy.
          Regarding claim 17, Balasundrum discloses a method, comprising: 
determining environmental light intensity in a location where a vehicle is operating (through 162, fig.1, section 0031); 
determining a luminance of an external light of the vehicle (204, fig.2, the headlights are external to the vehicle which forms part of the ambient light intensity, section 0031); and 
 selectively adjusting the luminance of the external light when the vehicle is within a specified distance from, and behind, an adjacent vehicle, or based on a comparison between the environmental light intensity and the luminance of the external light (sections 0033, 0056, 0060-0061).  

          However Ekkizogloy teaches of a system wherein the system comprising method of determining a duty cycle for a controller of the external light by comparing the environmental light intensity with a current output of the external light that is indicative of the luminance of the external light (the method modulate the duty cycle based on the information receiving from the sensors which can be intensity of the light itself, section 0028 and/or the surrounding of the vehicle by current or voltage, section 0035).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Biondo’s as Ekkizogloy’s because Ekkizogloy provides the motivation using this method can comprehensively and effectively address and optimize for various conditions encountered by the vehicles in their surroundings and the lighting system can account for the one or more conditions by dynamically and/or automatically adjusting the total intensity of light output from the lighting system, creating different patterns of intensity of light, emitting different colors of light, or a combination thereof (sections 0013-0014).
          Regarding claim 18, the method according to claim 17, Huang further teaches wherein selectively reducing the luminance comprise: readjusting the duty cycle of the controller of the external light as the environmental light intensity changes, wherein the duty cycle is a ratio of a pulse duration to a signal period (duty cycle is modulated, section 0035). Therefore it would have been obvious to one having ordinary skill in the 
          Regarding claim 19, the method according to claim 17, Balasundrum further discloses wherein the luminance of the external light is reduced in proportion to the specified distance (section 0056).  
          Regarding claim 20, the method according to claim 17, Balasundrum further discloses the method further comprising selectively adjusting luminance of a plurality of elements of an internal light or display of the vehicle (section 0026).

Response to Arguments
7.         Applicants’ arguments have been fully considered. Applicants argument on “prior art fails to disclose and teach of determining a duty cycle for a controller…of the external light. (REMARKS, page 6 of 10, para.7)” is moot in view of the new ground of rejections of the new cited prior art Ekkizogloy. Please see above for more details.

Conclusion
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-
           Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/J.C./Examiner, Art Unit 2844